 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 6
       JAMES RAY DAVIDSON,
 7                                                        No. 3:18-cv-05900-RBL
 8                                  Plaintiff,
              v.                                          ORDER ADOPTING REPORT AND
 9                                                        RECOMMENDATION
       CLARK COUNTY, et al.,
10                                  Defendants.
11

12          The Court, having reviewed the Report and Recommendation of Magistrate Judge David

13   W. Christel, objections to the Report and Recommendation, if any, and the remaining record,

14   does hereby find and ORDER:
15
            (1)    The Court adopts the Report and Recommendation.
16
            (2)    Plaintiff’s Motion for Leave to Proceed In Forma Pauperis (Dkt. 1) is denied and
17                 his action is dismissed for failure to prosecute.

18          (3)    The Clerk is directed to send copies of this Order to Plaintiff, counsel for
                   Defendants, and to the Hon. David W. Christel.
19

20          DATED this 1st day of March, 2019.

21

22

23
                                                          A
                                                          Ronald B. Leighton
24                                                        United States District Judge

25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
